IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                           NO. PD-0572-14 & PD-0573-14

                        PATRICIA DONALDSON, Appellant

                                           v.

                         THE STATE OF TEXAS, Appellee

                  ORDER TO DETERMINE REPRESENTATION
                            DALLAS COUNTY



             This order was delivered per curiam.

                                      ORDER


      Appellant was convicted of false statement to obtain property or credit in cause

numbers F-1000433-S and F-1000435-S in the 282nd District Court of Dallas County.

Appellant was sentenced to confinement for five years. The court of appeals affirmed the

judgments of the trial court Donaldson v. State, No. 05-13-00598-CR, 05-13-00599-CR

(Tex. App. — Dallas, delivered June 4, 2014). Appellant filed a pro se petition for

discretionary review which was granted by this Court on February 4, 2015. Appellant is
                                                                               DONALDSON -2

entitled to representation before this Court at this time.         See Article 1.051(a)(d)(2),

V.A.C.C.P. It appears that Appellant is without representation in this court. Accordingly,

the trial court is ordered to determine if Appellant is currently represented by counsel, and

if so, to inform this court who represents Appellant. If Appellant is not currently represented

by counsel and desires counsel, the trial court must first determine whether Appellant is

indigent. If the trial court finds Appellant is indigent, that court shall appoint an attorney to

represent Appellant before this court in regard to PDR Nos. PD-0572-14 and PD-0573-14

in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.              Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The

trial court's order appointing counsel, any findings of fact, affidavits, or transcription of the

court reporter's notes and any other supplementation of the record shall be returned to this

court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 4th DAY OF FEBRUARY, 2015

DO NOT PUBLISH